t c memo united_states tax_court amy ruth jeffries transferee petitioner v commissioner of internal revenue respondent docket no filed date amy ruth jeffries pro_se richard j hassebrock for respondent memorandum findings_of_fact and opinion wells judge respondent determined that petitioner was liable as a transferee of the amy ruth jeffries trust in bankruptcy marc preston gertz trustee bankruptcy_estate for it sec_2001 tax_year for an assessed income_tax_liability of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and an addition_to_tax pursuant to sec_6654 of dollar_figure we must decide whether petitioner is liable as a transferee of the bankruptcy_estate for the bankruptcy estate’s tax_liability and additions to tax pursuant to sec_6901 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time she filed her petition petitioner resided in ohio petitioner began working at wal-mart’s fairlawn ohio store as a courtesy desk clerk and customer service manager on date and was promoted to lead customer service manager on date petitioner expressed an interest in being promoted and was permitted to work alongside the storewide personnel manager the personnel manager resigned from wal-mart in date and petitioner and another employee applied to fill the position permanently petitioner scheduled a meeting with the ohio civil rights commission ocrc because she feared being passed over for a promotion on the basis of racial discrimination another employee was promoted to the position of 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended for the year in issue amounts are rounded to the nearest dollar storewide personnel manager on date petitioner filed charges against wal-mart with the ocrc alleging a discriminatory failure to promote her on date petitioner’s discrimination charges proceeded to litigation in the u s district_court for the northern district of ohio district_court where she also alleged retaliation under title vii of the civil rights act of as amended publaw_88_352 tit vii 78_stat_253 codified pincite u s c secs 2000e-2000e-17 and ohio law wal-mart suit the jury found in petitioner’s favor on her retaliation claim and awarded her dollar_figure in compensatory_damages dollar_figure in punitive_damages and dollar_figure in accrued interest and the district_court entered judgment in accordance with the verdict wal-mart appealed the judgment to the u s court_of_appeals for the sixth circuit on date with the appeal of the judgment in the wal-mart suit still pending petitioner filed a petition for protection under chapter of the bankruptcy code in the u s bankruptcy court for the northern district of ohio bankruptcy court petitioner did not list respondent as a creditor as a result of the filing the bankruptcy_estate was created and marc preston gertz mr gertz was named trustee upon creation of the bankruptcy_estate the potential proceeds of the wal-mart suit proceeds became property of the bankruptcy_estate on date the u s court_of_appeals for the sixth circuit affirmed the district_court judgment on date wal-mart satisfied the judgment and issued a dollar_figure check for the proceeds to the bankruptcy_estate the proceeds were deposited into the bankruptcy estate’s bank account the bankruptcy_estate earned interest of dollar_figure on the deposited funds during the tax_year on date petitioner received a distribution of dollar_figure from the bankruptcy_estate after indicating to mr gertz that she and her husband desperately needed funds following the distribution the bankruptcy_estate had dollar_figure in funds remaining and still owed trustee’s fees of dollar_figure and expenses of dollar_figure to mr gertz and dollar_figure to creditors named in the bankruptcy petition on date petitioner received a final disbursement of dollar_figure from the bankruptcy_estate representing all remaining assets following payments to all listed creditors on date mr gertz filed a final report with the bankruptcy court the bankruptcy_estate did not file a federal_income_tax return or pay federal_income_tax for it sec_2001 tax_year on date mr gertz filed a final account with the bankruptcy court and indicated that the bankruptcy estate’s bank account had a zero balance on date the bankruptcy court issued a final decree and closed petitioner’s bankruptcy case on date petitioner filed a form_1040 u s individual_income_tax_return jointly with her husband for their tax_year petitioner’ sec_2002 return included dollar_figure in distributions and dollar_figure in interest_income from the bankruptcy_estate on date petitioner filed a form 1040x amended u s individual_income_tax_return jointly with her husband for their tax_year on the amended_return petitioner and her husband decreased their adjusted_gross_income by dollar_figure claiming that the proceeds of the wal-mart suit were exempt from federal_income_tax pursuant to revrul_78_134 1978_1_cb_197 the internal_revenue_service irs examined the bankruptcy estate’ sec_2001 tax_year and on date respondent mailed a notice_of_deficiency to the bankruptcy_estate for it sec_2001 tax_year determining a deficiency in income_tax of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and an addition_to_tax pursuant to sec_6654 of dollar_figure as well as an addition_to_tax in an undetermined amount pursuant to sec_6651 mr gertz did not file a petition in this court on behalf of the bankruptcy_estate in response to the notice_of_deficiency on date respondent assessed a tax_liability 2mr jeffries is not a party to these proceedings 3the dollar_figure included dollar_figure in distributions from the bankruptcy_estate and dollar_figure in interest_income from the bankruptcy_estate against the bankruptcy_estate of dollar_figure as well as additions to tax totaling dollar_figure and interest of dollar_figure on date petitioner submitted a letter of protest contesting respondent’s transferee_liability examination claiming that she is not a transferee because the surplus funds were not assets of the bankruptcy_estate the bankruptcy_estate was solvent at the time of distribution any distributions were made pursuant to the final order of the bankruptcy court and that the government has not exhausted all reasonable efforts to collect from the bankruptcy_estate on date petitioner filed a motion in the bankruptcy court to reopen her bankruptcy case which the bankruptcy court granted on date 4the date notice_of_deficiency sent to the bankruptcy_estate determined a deficiency of dollar_figure on date respondent assessed a tax_liability against the bankruptcy_estate of dollar_figure the dollar_figure assessment is the same amount determined in the date notice of transferee_liability sent to petitioner the date notice_of_deficiency sent to the bankruptcy_estate was based upon the allowance of a standard_deduction of dollar_figure in the calculation of taxable_income but the date calculations omitted the standard_deduction the calculations of the additions to tax are based upon the amount determined in the notice_of_deficiency and contain a similar discrepancy see sec_6651 and in a bankruptcy proceeding where the debtor is an individual if the bankruptcy_estate does not itemize deductions it is entitled to a standard_deduction equivalent to that allowed for a married individual filing a separate_return sec_1398 for tax_year the standard_deduction for a married individual filing a separate_return was dollar_figure sec_63 on date respondent mailed petitioner a notice of transferee_liability determining that petitioner was liable as transferee of the bankruptcy_estate for it sec_2001 tax_year for an income_tax deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and an addition_to_tax pursuant to sec_6654 of dollar_figure on date petitioner timely filed a petition for review of the notice of transferee_liability with this court on date petitioner and mr gertz filed a joint motion to have the bankruptcy court determine the tax_liability of the bankruptcy_estate for it sec_2001 tax_year in response the united_states filed a motion to dismiss the action among the contentions in its motion for dismissal the united_states contends that petitioner elected to proceed in the tax_court for adjudication of petitioner’s liability for the tax_deficiency on date petitioner and mr gertz filed an objection to the united states’ motion to dismiss among the contentions in the joint objection petitioner and mr gertz contend that the bankruptcy case was reopened before the tax_court case that the tax_court case has nothing to do with the administrative issues in the bankruptcy case and that the bankruptcy court has exclusive jurisdiction to determine the tax_liability of the bankruptcy_estate on date petitioner and mr gertz withdrew their joint motion to determine the tax_liability of the bankruptcy_estate which the bankruptcy court permitted mr gertz then filed on behalf of the bankruptcy_estate a form_1041 u s income_tax return for estates and trusts reporting a total federal_income_tax due of dollar_figure for tax_year on date the united_states filed a motion in the bankruptcy court to vacate the order of distribution to order disgorgement from petitioner and mr gertz and to order an accounting because the previous distributions to petitioner were erroneous and mr gertz failed to file for and pay the bankruptcy estate’s federal_income_tax liability mr gertz filed a brief in partial opposition claiming that the disgorgement of his trustee fee should represent the extent of his liability on date this court set the instant transferee_liability case for trial in columbus ohio for the trial session beginning date and on date the instant case was tried we take judicial_notice of several filings made and orders entered after trial on date an agreed order was entered by the bankruptcy court in which mr gertz was ordered to disgorge his trustee fee of dollar_figure on date the bankruptcy court ordered that dollar_figure of mr gertz’ trustee fee would be distributed to the state of ohio and dollar_figure would be distributed to respondent the bankruptcy court also stated that this order is without prejudice as it regards the rights and remedies of the internal_revenue_service to seek disgorgement from debtor petitioner or to impose transferee_liability on her under sec_6901 on date mr gertz filed an amended chapter trustee’s final account and distribution report certification stating that the bankruptcy_estate had been fully administered and an application_for discharge on date the united_states filed a response in that response the united_states stated that there should be no presumption that the case has been fully administered because the united_states has filed this objection within the 30-day period after the filing of the trustee final account however the united_states does not necessarily object to the final report- ie it only objects if the court would construe its approval to have preclusive force with respect to the united states’ suit against mr gertz on date the united_states also filed a suit in the u s district_court for the northern district of ohio against mr gertz seeking to recover damages equal to the full unpaid balance due upon its administrative claim dollar_figure plus interest from date for f ederal income taxes penalties and interest due from the chapter estate of petitioner for the year ended date see united_states v gertz no 10-cv-1171 n d ohio date complaint on date the bankruptcy court entered an agreed order closing the bankruptcy case additionally the bankruptcy court stated that the order closing the case in no way bars the united states’ action for damages against mr gertz or any other action to collect the tax_liabilities of the debtor from the debtor or other sources opinion as a preliminary matter we discuss whether we are barred by either the automatic_stay of u s c sec_362 or the permanent injunction of u s c sec from hearing the instant case upon the filing of a bankruptcy petition an automatic_stay arises to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate u s c sec_362 128_tc_108 the automatic_stay operates as a stay against the 5respondent asserts that he is entitled to seek relief in both the district_court and the tax_court while the bankruptcy court might have been able to provide more complete relief we see no barrier to deciding the instant case as the parties have presented it to us commencement or continuation of a proceeding before the united_states tax_court concerning the debtor u s c a the court has jurisdiction to determine whether the automatic_stay prevents us from proceeding in the instant case see kovitch v commissioner supra pincite we have construed the phrase concerning the debtor to mean that the automatic_stay should not apply unless the tax_court proceeding possibly would affect the tax_liability of the debtor in bankruptcy id the automatic_stay continues until the earliest of the following occurrences the case is closed the case is dismissed or a discharge is granted or denied u s c sec_362 a discharge operates among other things as an injunction against the commencement or continuation of an action the employment of process or an act to collect recover or offset any such debt as a personal liability of the debtor u s c sec a however a discharge applies only to those debts that arose before the date of the order for relief 6at the time of the original bankruptcy filing_date u s c sec_362 read the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor the bankruptcy abuse prevention and consumer protection act of publaw_109_8 119_stat_127 amended u s c sec_362 effective in cases commenced on or after date id sec_1501 119_stat_216 the amended version removed the phrase the debtor and replaced it with the phrase a corporate debtor’s tax_liability for a taxable_period the bankruptcy court may determine or concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the date of the order for relief under this title u s c b the commencement of a voluntary bankruptcy case constitutes an order for relief u s c sec_301 petitioner’s bankruptcy case was originally closed on date as of which date the automatic_stay terminated see u s c sec_362 following the commencement of the bankruptcy case the bankruptcy_estate received dollar_figure in satisfaction of the wal-mart suit during tax_year the income_tax_liability associated with that income became due and owing at the close of the bankruptcy estate’ sec_2001 tax_year see 100_tc_180 the additions to tax would have accrued when the tax_return went unfiled and the tax_liability went unpaid see sec_6012 sec_6072 sec_6151 sec_6651 and accordingly the permanent injunction of u s c section does not bar respondent from seeking the tax_liability or the additions to tax of the bankruptcy_estate against petitioner as a transferee as those liabilities are debts that arose after date the date petitioner filed her voluntary bankruptcy case see u s c sec b 7in its return filed with respondent the bankruptcy_estate claims to be a calendar_year taxpayer the record contains no evidence that the bankruptcy_estate elected a different tax_year sec_441 sec_1398 the bankruptcy case was reopened pursuant to u s c section b to establish the tax_liability of the estate pursuant to u s c sec_505 the reopening of a bankruptcy case does not automatically continue or reactivate the automatic_stay mass dept of revenue v crocker bankr b a p 1st cir 97_tc_544 a bankruptcy court may reinstate a stay under its broad equitable powers under u s c sec_105 mass dept of revenue v crocker supra pincite however the bankruptcy court has not done so in the instant case additionally the reopened bankruptcy case has been closed see u s c sec_362 consequently we hold that we are not barred from proceeding with the instant case sec_6901 provides that the liability at law or in equity of a transferee of property shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred sec_6901 does not impose liability on the transferee but merely gives the commissioner a procedure or remedy to enforce the transferor’s existing liability see 357_us_39 discussing statutory predecessor of sec_6901 see also hagaman v commissioner supra pincite the burden_of_proof is on the commissioner to show that the taxpayer is liable at law or in equity as a transferee but not to show that the transferor taxpayer was liable for the underlying tax sec_6902 rule d depending on the provisions of the particular state law and the rules of equity that are involved in a case factors generally relevant in considering transferee_liability have been described as follows that the alleged transferee received property of the transferor that the transfer was made without adequate_consideration or for less than adequate_consideration that the transfer was made during or after the period for which the tax_liability of the transferor accrued that the transferor was insolvent prior to or because of the transfer of property or that the transfer of property was one of a series of distributions of property that resulted in the insolvency of the transferor that all reasonable efforts to collect from the transferor were made and that further collection efforts would be futile and the value of the transferred property which determines the limit of the transferee’s liability 93_tc_475 citations omitted affd without published opinion 933_f2d_1014 9th cir the foregoing list of factors is a generalization of equity principles under state law hagaman v commissioner supra pincite however as sec_6901 does not enumerate such factors the existence and extent of liability must be determined under state law id typically the principles relating to transferee_liability in equity in a given state will be codified in the state’s fraudulent conveyance law id both petitioner and the bankruptcy_estate trustee reside in the state of ohio see ohio rev code ann sec_1336 01-dollar_figure lexisnexis accordingly we analyze whether petitioner may be held liable pursuant to ohio law as a transferee of the bankruptcy_estate for the bankruptcy estate’ sec_2001 assessed income_tax_liability and related additions to tax ohio has adopted the uniform fraudulent transfer act ufta which provides as follows a transfer made or an obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation ohio rev code ann sec_1336 a ohio revised code sec_1336 a allows a creditor to collect the assets from the transferee if a transfer is fraudulent under ohio revised code sec_1336 consequently if the bankruptcy estate’s transfer of funds to petitioner was fraudulent under ohio revised code sec_1336 respondent is entitled to collect the bankruptcy estate’s deficiency and additions to tax from petitioner pursuant to sec_6901 the bankruptcy_estate transferred to petitioner for no consideration an initial cash disbursement of dollar_figure on date and a final cash disbursement of dollar_figure on date as noted above the bankruptcy estate’s tax_liability regarding the wal-mart suit was a preexisting debt that was due and owing to respondent at the close of the bankruptcy estate’ sec_2001 tax_year see hagaman v commissioner t c pincite the bankruptcy_estate became insolvent as a result of the date distribution to petitioner a party is insolvent once its liabilities exceed its assets ohio rev code ann sec_1336 a in addition to the dollar_figure owed to the outstanding named creditors and the dollar_figure owed to mr gertz as compensation_for his role as trustee the bankruptcy_estate owed dollar_figure in federal_income_tax for total liabilities of dollar_figure following the date distribution to petitioner the bankruptcy estate’s then-existing liabilities of dollar_figure exceeded its then-existing assets of dollar_figure petitioner argues that she has done nothing wrong however the intent of the parties is not controlling see ohio rev code ann sec_1336 a comer v calim n e 2d ohio ct app fraudulent conveyance may be set_aside regardless of the motives of the parties as to petitioner’s contention 8the bankruptcy_estate would have been insolvent if either the tax_liability of dollar_figure from the date notice_of_deficiency or of dollar_figure shown due on the form_1041 filed by the bankruptcy_estate had been used to calculate total liabilities this calculation excludes additions to tax which would have accrued when the tax_return went unfiled and the tax_liability went unpaid see sec_6651 and that respondent has not exhausted all reasonable efforts to collect the tax_liability from the bankruptcy_estate we note the proceedings in the district_court and the recently concluded proceedings in the bankruptcy court however the ohio ufta does not require a creditor to prove that it exercised all reasonable efforts to collect the liability from the transferor before proceeding against the transferee see ohio rev code ann sec_1336 accordingly we conclude that the distributions of cash from the bankruptcy_estate to petitioner during date and date were fraudulent transfers under ohio law generally a taxpayer may challenge the underlying tax_liability of the transferor sec_6901 underlying tax_liability shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred see also 514_us_527 certain transferees may litigate the tax_liabilities of the transferor if the transfer qualifies as a fraudulent conveyance under state law the code treats the transferee as the taxpayer l v castle inv group inc v commissioner 9because we conclude that the transfers were fraudulent under the ohio ufta we need not address additional ohio equitable principles or the factors described in 93_tc_475 affd without published opinion 933_f2d_1014 9th cir f 3d 11th cir transferee is ‘free to litigate the transferor’s liability’ after it receives a notice of transferee_liability quoting 63_tc_304 however if the transferor’s tax_liability is subject_to a closing_agreement or if res_judicata applies the transferee may not litigate the transferor’s underlying liability 105_tc_370 48_tc_824 petitioner has not contested the assessments against the bankruptcy_estate and she failed to make any such arguments accordingly we deem conceded any issue regarding the transferor’s underlying liability the value of the funds transferred in the distributions to petitioner dollar_figure is greater than the amount respondent sought in the notice of transferee_liability dollar_figure dollar_figure accordingly we hold that petitioner is liable as a transferee of the bankruptcy_estate for it sec_2001 tax_year pursuant to sec_6901 for the bankruptcy estate’s assessed income_tax_liability of dollar_figure the addition_to_tax pursuant to sec_6651 of dollar_figure the addition_to_tax pursuant to 10as the dollar_figure liability does not include interest or account for the disgorged trustee’s fees paid to respondent dollar_figure represents the upper limit of petitioner’s liability see gumm v commissioner supra pincite 22_tc_415 sec_6651 of dollar_figure and the addition_to_tax pursuant to sec_6654 of dollar_figure the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit on the basis of the foregoing decision will be entered for respondent
